Citation Nr: 1540722	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder with insomnia. 

2.  Entitlement to a disability rating in excess of 0 percent for right foot plantar fasciitis with low metatarsal arch and arthritis of the first MTP joint.  

3.  Entitlement to a disability rating in excess of 0 percent for left foot plantar fasciitis with low metatarsal arch and arthritis of the first MTP joint.
	
4.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative joint disease (DJD). 

5.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Kenneth Lewis Lavan


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active service from February 2001 to February 2005.  

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from February 2010 and November 2013 rating decisions issued by Department of Veterans Affairs (VA) regional offices (RO). 

The Veteran testified at a videoconference hearing before the Board in March 2015.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to higher disability ratings for a low back disability and bilateral foot plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's major depressive disorder with insomnia manifests with occupational and social impairment, with reduced reliability and productivity.

2.  The Veteran's major depressive disorder did not manifest with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for major depressive disorder with insomnia have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in September 2009 and July 2015, the Veteran was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was provided with the requisite notice with respect to the Dingess requirements in a July 2015 letter.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the VLJ did asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Increased Disability Rating - Major Depressive Disorder

The Veteran asserts that her psychiatric disability is more severely disabling than currently evaluated.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected major depressive disorder with insomnia has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides, in part: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board notes that the Veteran's representative argued that VA may not consider the ameliorative effects afforded by medication unless the rating schedule specifically identifies such.  He asserts that the rating criteria do not, in this case, indicate that ameliorative effects should be considered and that the Veteran should be rated at a higher level due to the increase in symptoms without medication.  The Board finds that the representative is incorrect on this point.  The rating schedule for psychiatric disabilities specifically discusses the effects of medication.  The General Rating Formula for Mental Disorders states that symptoms controlled by continuous medication warrant a 10 percent disability rating.  38 C.F.R. § 4.130.  The Board finds that this statement indicates that the symptoms of a mental disorder should be considered after the ameliorative effects of medication are taken into consideration.

The Veteran's psychiatric disabilities are rated at 50 percent disabling.  To receive a higher disability rating, the evidence must indicate that her psychiatric disability more closely approximates the criteria for a 70 percent rating noted above. 

The Board finds that the preponderance of the evidence shows Veteran's psychiatric disabilities did not manifest to the level in excess of 70 percent disability rating.  The Veteran did not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

A May 2012 private treatment record showed that the Veteran was depressed, anxious, and angry.  She showed circumstantial reasoning and coherent thought control.  The examiner described her as suspicious, fearful, and self-deprecatory, with an appropriate affect, anxious mood, depression, and anger.  The examiner assigned a GAF of 60.  He noted moderate difficulty making friends and moderate lack of interest in things and mild difficulty with relationships and controlling her temper.  The examiner noted that she has quite a bit of difficulty with the following: managing day to day life and household responsibilities, feelings of isolation, being able to feel close to others, feeling guilty, depression, anxiety, confusion, concentration, memory, uncontrollable compulsive behavior, and physical symptoms.  She showed extreme difficulty adjusting to major life stressors and feelings of suspiciousness or mistrust toward others.  

An October 2013 VA treatment record showed a GAF of 50.  The Veteran was diagnosed with major depressive disorder, recurrent, and moderate anxiety disorder, not otherwise specified.  She exhibited adequate appearance, grooming, and dress.  She was alert and oriented.  The rhythm, prosody, and rate of speech were within normal limits.  The examiner described a neutral and responsive mood and affect and goal-directed thought processes and content.  The Veteran's memory, cognition, attention, and concentration appeared intact.  She had fair insight and judgment.  She was casually dressed and appropriately groomed.  The Veteran expressed feeling overwhelmed by life stressors, but she noted that she had support from her boyfriend and siblings.  The Veteran denied suicidal or homicidal ideation, intent, or plan.

The Veteran was afforded a VA examination in December 2014.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted no friends, although she lives with her current boyfriend and her leisure time includes spending time with her children.  The examiner noted that the Veteran was not on medications while breast-feeding and that she had some suicidal thoughts in November due to the stress of caring for a new baby.  The Veteran had no psychiatric hospitalizations and no suicide attempts.  The Veteran's symptoms include depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was casually dressed, cooperative, and tearful at times, and she indicated a decreased appetite.  The examiner specifically noted that the Veteran does not have any other symptoms that were not listed.    

During the May 2015 Board hearing, the Veteran's representative reported that she suffered from suicidal ideations and noted one incident involving a handgun.  The Veteran's sister noted that she is depressed easily, cries a lot, remains isolated, and has memory impairment.  

In the August 2015 representative's brief, the representative noted suicidal ideations and preparations when not on medications.  The examiner also noted that the Veteran's difficulty in adapting to being a new mother exhibited difficulty in adapting to stressful circumstances.  

The Board finds that the preponderance of the evidence shows that the Veteran's major depressive disorder most closely approximates the criteria for a 50 percent disability rating.  The Veteran's symptoms include occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, panic attacks, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  She exhibited reduced reliability and productivity in caring for her children and managing her household due to these symptoms.  

The evidence does not show that the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

The Veteran maintains relationships with her children, her boyfriend, and other family members, who assist her in childcare and household maintenance.  Specifically, a May 2012 private treatment record showed only mild difficulty with relationships.  Although relationships may be difficult for her to maintain, she does not present with an inability to establish and maintain effective relationships.  Her judgment has been described as fair and her thought processes have been described as coherent and goal-directed.  

The Board acknowledges that the evidence indicates some suicidal ideation, with a single heightened event when off her medications, and difficulty in adapting to stressful situations; however, these symptoms do not cause or manifest to a degree equivalent to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  In treatment records, the Veteran has denied suicidal ideation.  During the VA examination in December 2014, the examiner noted some suicidal ideation for a short period of time.  

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of her major depressive disorder.  These include, but are not limited to tearfulness, decreased appetite, isolation, and concentration difficulties.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  See Mauerhan, 16 Vet. App. 436.
The Veteran's GAF scores are also consistent with a 50 percent rating.  The Veteran was assigned multiple GAF scores during the appeal period ranging from 50 to 60.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran's scores were 50 and 60.  The scores were on the high end of serious symptoms and the high end of moderate symptoms.  These scores support the examiners' findings of occupational and social impairment resulting in a 50 percent disability rating.   

Based on the evidence of record, the Board finds that the manifestations of the Veteran's major depressive disorder with insomnia do not more nearly approximate the criteria for a 70 percent disability rating.  As such, the Board finds that the preponderance of the evidence is against the claim.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's major depressive disorder with insomnia is manifested by depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, some suicidal ideation, difficulty adjusting to major life stressors, tearfulness, decreased appetite, isolation, and concentration difficulties.  These manifestations are contemplated in the applicable rating criteria.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, her description of psychiatric symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, the Board finds that the Veteran has raised a TDIU claim in the context of her higher rating appeals.  That issue is addressed in the remand portion of this decision.  


ORDER

Entitlement to a disability rating in excess of 50 percent for major depressive disorder with insomnia is denied.




REMAND

In the March 2015 Board hearing and August 2015 representative's statement, the Veteran reported that the Veteran's back condition has continued to worsen since the 2009 VAX, specifically that she has radiating pain down her lower extremities.  Additionally, the Veteran reported in the Board hearing and the representative noted in the August 2015 statement that the Veteran's orthotics no longer work and her foot disability has worsened since the previous VA examination.  The Veteran and her representative requested a new VAX to determine the current severity of her foot disability and back condition including all secondary conditions.  As the Veteran has asserted a worsening of her disabilities specifically noting the increase in severity since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that the Veteran has stated that she is unable to work due to her service-connected disabilities.  Although she only submitted a formal TDIU claim in July 2015, the medical evidence shows that the Veteran has not worked since her separation from service in 2009.  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

In light of the Court's determination that evidence of unemployability in the context of a rating claim may include a TDIU claim, VA must address the issue of TDIU throughout the period on appeal.  Additionally, the Board finds that her pending claims of increased rating for bilateral feet and low back are inextricably intertwined with her TDIU claim and must be adjudicated by the RO prior to addressing TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's back disability and to determine any secondary lower extremity or bladder conditions.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should clearly report the extent of the Veteran's back disability in accordance with VA rating criteria, to include noting any associated neurological residuals, and offer an opinion as to the level of occupational impairment caused by the back disability.  Specifically, the examiner should present range of motion findings and determine if the Veteran experiences ankylosis.  The examiner should also note the duration of any incapacitating episodes.

The examiner should evaluate and discuss the functional effects that the Veteran's service-connected disabilities ( including major depressive disorder with insomnia, lumbosacral strain with degenerative joint disease, bilateral plantar fasciitis with low metatarsal arch with arthritis of first MTP joint, and residual left thumb paronychia) have on the Veteran's ability to secure or follow a substantially gainful occupation consistent with her education, training, and experience.

When evaluating the functional effects on employment, the examiner must not consider the Veteran's age or any non-service connected disabilities.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's bilateral plantar fasciitis with low metatarsal arch and arthritis of the first MTP joint.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of her claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completion of the above, review the expanded record and determine if a higher rating for the disabilities on appeal may be granted and if TDIU may be granted.  If the claims remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


